Citation Nr: 1537766	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the rating reduction from 20 percent to nonncompensable for bilateral  hearing loss, effective August 31, 2012, was proper. 

2.  Entitlement to an increased disability rating for bilateral hearing loss in excess of 20 percent for the period prior to September 1, 2012, a compensable rating from September 1, 2012, to July 1, 2014, and a rating in excess of 10 percent from July 2, 2014. 

3.  Entitlement to an effective date earlier than June 10, 2010 for the award of service connection for a low back disorder. 

4.  Whether there was clear and unmistakable error (CUE) in A December 1962 rating decision which denied service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, and Dr. E. H. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to December 1952.  He was awarded, in part, the Purple Heart Medal.   

These matters come to the Board of Veterans' Appeals  (Board) on appeal from April and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By the April 2012 rating action, the RO granted service connection for a low back disability; an initial 10 percent disability rating was assigned, effective June 10, 2010--the date VA received the Veteran's petition to reopen a claim for service connection for this disability.  The Veteran appealed the effective date, June 10, 2010, for the award of service connection for the low back disability to the Board. 

This appeal also stems from a June 2012 rating action.  By that rating action, the RO reduced the Veteran's service-connected bilateral hearing loss disability from 20 percent to noncompensably disabling.  The Veteran appealed the RO's determination to the Board. 

In an August 2014 rating action, the RO assigned a 10 percent disability rating to the service-connected bilateral hearing loss disability, effective July 2, 2014 - the date of a VA examination report reflecting an increase in severity of the Veteran's service-connected bilateral hearing loss disability.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the issue with respect to the service-connected bilateral hearing loss disability remains on appeal and has been framed as that reflected on the title page.

In April 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the RO.  A copy of the hearing transcript is of record.   

The issue of whether there was clear and unmistakable error (CUE) in a December 1962 rating decision (erroneously referenced by the Veteran's attorney as "October 1962"), wherein the RO denied service connection for a low back disability, has been raised by the record, in a statement dated May 31, 2013, from the Veteran's attorney, and in a statement on a VA Form 9, dated June 12, 2013.  This claim has not been adjudicated by the RO and is inextricably intertwined with the earlier effective date issue on appeal, as discussed below.  It is remanded to the agency or original jurisdiction (AOJ) for appropriate action.

Further, the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) has been raised by the record in the statement dated June 12, 2013 on VA Form 9, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether there was CUE in a December 1962 rating decision which denied service connection for a low back disorder, entitlement to an effective date earlier than June 10, 2010, for the denial of service connection for a low back disorder and entitlement to an increased disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a June 2012 rating action, the RO reduced the evaluation for the Veteran's service-connected bilateral hearing loss from 20 percent to 0 percent, effective September 1, 2012.
 
2.  As of June 2012, the 20 percent evaluation for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years.
 
3.  The February 2012 audiological examination on which the reduction was based was inadequate for the purposes of reducing the evaluation assigned for the service-connected bilateral hearing loss, and the preponderance of the evidence does not support a finding that the Veteran's service-connected bilateral hearing loss disability underwent sustained improvement.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 0 percent was not proper, and the 20 percent disability rating is restored from September 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Regarding the matter of the propriety of the reduction of the rating for service-connected bilateral hearing loss from 20 percent to noncompensably disabling, given the favorable disposition in this matter, further discussion of the duties to notify and assist is not necessary.

II. Legal Analysis

The Veteran seeks restoration of the 20 percent rating for his bilateral hearing loss disability, effective September 1, 2012.  

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.   

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination. 38 C.F.R. § 3.105(i)(1) (2015).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply. 
See VAOPGCPREC 71-91.

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction. In an April 2012 letter, the RO provided the Veteran notice of the proposed rating reduction, informing the Veteran that a February 2012 VA audiological examination had shown an improvement in his bilateral hearing loss.  The April 2012 letter informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced.  Furthermore, the Veteran was informed that if no additional evidence was received within 60 days, his disability evaluation would be reduced. Finally, the April 2012 letter advised the Veteran of his right to request a pre-decisional personal hearing to present evidence or argument.  Thus, the Board finds that the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions.  The Board will now consider the propriety of the rating reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2015).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 20 percent evaluation was effective June 10, 2010, less than five years before the reduction took effect on September 1, 2012. Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) noted in Brown v. Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history. Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. Brown, 413 Vet. App. at 421.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  The Court further indicated that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Bilateral hearing loss is evaluated under the provisions of Diagnostic Code 6100. See 38 C.F.R. § 4.85 (2015).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a)  (2012). Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) (2015).

The Veteran's evaluation was reduced based on the findings of a February  2012 VA audiological examination.  At this audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
70
75
80
68
84
LEFT
40
70
95
90
74
80

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level III in each ear.  See 38 C.F.R. §§ 4.85, 4.86(b).  These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment. Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

Based on these results, the RO proposed to reduce the disability rating for the Veteran's bilateral hearing loss in an April 2012 rating action.  In the appealed June 2012 rating action, the RO effectuated the reduction to noncompensable, effective September 1, 2012.  

Upon review of the evidence of record, the Board finds that reduction of the disability rating for the Veteran's bilateral hearing loss disability from 20 to noncompensably disabling was not proper, and restoration of the 20 percent rating, effective September 1, 2012 is warranted.  There are two essential bases of the Board's findings.  First, the Board notes that the February 2012 VA audiological examination report was inadequate for the purpose of a rating reduction.  It is apparent from this report that the examiner did not review the claims file, as it was specifically indicated on the first page of the report that the file was not provided for review.  Tucker, supra (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Significant to the holding in Tucker was that determinations as to whether the evidence reflects an actual change in disability rather than temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, are in part medical determinations which require an examination that is informed by a review of the Veteran's medical history.  The Board notes that a rating reduction is contrasted from an ordinary rating decision.  The regulations specifically provide that a reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

The written statements and testimony before the undersigned from the Veteran and his attorney attest to the ongoing and increased difficulties the Veteran experiences as a result of his service-connected bilateral hearing loss disability (e.g., has to wear hearing aids while operating a motor vehicle and inability to hear conversations).  The Veteran is competent to describe his symptoms, and their accounts further undermine the determination that his disability had actually improved at the time the reduction was made and whether there was an improvement in his ability to function under the ordinary conditions of life and work.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (interpreting 38 C.F.R. §§ 4.10, 4.85(a) (2015)).  The February 2012 examiner did not offer an opinion on the Veteran's ability to function under the ordinary conditions of life and work and, as such, the February 2012 VA audiological examination report is inadequate for the purposes of reducing the Veteran's disability evaluation.  Thus, the Board finds that a preponderance of the evidence was against a finding that the appellant's service-connected bilateral hearing loss underwent sustained improvement at the time of the June 2012 rating decision.

Accordingly, the Board finds that the reduction in the evaluation for service-connected bilateral hearing loss to a noncompensable disability rating was improper, and the 20 percent disability evaluation is restored, effective September 1, 2012.
ORDER

Restoration of a 20 percent rating for bilateral hearing loss disability is granted effective from September 1, 2012, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that prior to further appellate review of the earlier effective date claim and remaining claim of an increased disability rating for bilateral hearing loss, additional procedural and substantive development is required, respectively.  The Board will discuss each reason for remand separately below. 

i) Procedural Development-Earlier Effective Date Claim

Issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue.  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated. Harris v. Derwinski, 1 Vet. App. 180   (1991).

The issue of whether there was CUE in a December 1962 rating decision, wherein the RO denied service connection for a low back disability, is a pending issue and is being remanded to the AOJ.  That issue is inextricably intertwined with the issue of entitlement to an effective date earlier than June 10, 2010 for the grant of service connection for a low back disorder.  The CUE determination, as it concerns the effective date assigned, could influence the earlier effective date determination.  A determination on the earlier effective date issue cannot be made until a determination on CUE is made.  Adjudication with respect to the earlier effective date issue must be deferred pending adjudication of the CUE issue.

ii) Substantive Development-Increased Rating Claim

The Veteran seeks an increased rating for his bilateral hearing loss disability.  In view of the Board's restoration of a 20percent rating for this disability from September 1, 2012, the Veteran seeks a disability in excess of 20 percent for the period from February 1, 2012, the date of the claim for an increased rating.

In support of his claim, the Veteran submitted a June 2012 audiology test result and a report from Lakeview Hospital/Stillwater Medical Group Clinic. This report shows the auditory thresholds at each of the frequencies on a graph.  It is unclear as to the findings from 1000-4000 Hertz for either ear, or whether the Maryland CNC test was used in obtaining the documented speech recognition scores.  Accordingly, the Board finds that a remand is necessary to obtain a numerical interpretation of the June 2012 graph from the above-referenced provider, and to determine if the Maryland CNC test was used to obtain the documented speech recognition scores of 68 and 72 in the right and left ears, respectively.

The Board also finds a July 2014 VA audio examination report inadequate in evaluating the severity of the Veteran's bilateral hearing loss disability.  Specifically, the July 2014 VA examiner failed to consider the functional effects of the Veteran's hearing loss.  In this regard, aside from stating "No" in response as to whether the Veteran's hearing loss had impacted his ordinary conditions of daily life, including his ability to work, she provided no further discussion.  As noted in the restoration analysis in the decision above, VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss on occupational functioning and daily activities.  Martinak, supra.  Accordingly, the Board finds that a remand is necessary to obtain an addendum opinion to the July 2014 examination that is in compliance with the Court's directive in Martinak.  

Accordingly, the case is REMANDED to the RO for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Lakeview/Stillwater Medical Group Clinic, the provider who conducted the June 2012 audiogram, for purposes of interpretation of the audiogram.  The audiologist should be asked to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies ( 1000, 2000, 3000, and 4000 Hertz ).  The audiologist must also state whether the Veteran's speech recognition scores of 68 and 72 in the right and left ears, respectively, were obtained using the Maryland CNC Test.

2.  Following completion of the above, send the claims files to the VA audiologist who performed the July 2014 VA examination, or other qualified clinician for an addendum opinion.  The July 2014 VA audiologist, or other qualified clinician, must fully describe the functional effects of the Veteran's hearing loss disability on his daily activities and in an occupational setting.  The description should include, but is not limited to, the Veteran's testimony that he has to wear hearing aids when he operates a motor vehicle and has an inability to hear birds and conversations.  The July 2014 VA audiologist, or other qualified clinician, should note whether any functional limitations are unusual or unexpected with respect to the Veteran's particular hearing loss disability.  The July 2014 VA audiologist, or other qualified clinician, should opine as to the degree of occupational impairment caused by the service-connected hearing loss disability.  The rationale for any opinions expressed must also be provided.  

3.  Adjudicate the issue of whether there was CUE in a December 1962 rating decision, wherein the RO denied service connection for a low back disorder.  If the claim is denied, appropriately notify the Veteran of his appeal rights.

4.  Then, readjudicate the claims of entitlement to an effective date earlier than June 10, 2010 for the award of service connection for a low back disorder and entitlement to an increased disability rating in excess of 20 percent for bilateral hearing loss.   

If any benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


